Citation Nr: 0518545	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  03-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

P. J. Hammon, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970.  

The veteran participated in combat in the Repubic of Vietnam 
as evidenced by award of the Combat Action ribbon.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an November 2002 rating decision, 
which denied the veteran's claims of service connection for 
hearing loss and tinnitus.  

The Board remanded the case to the RO in March 2004, for 
further evidentiary development.  

In a subsequent rating decision in January 2005, the RO 
granted service connection for the hearing loss and assigned 
a noncompensable rating.  



FINDINGS OF FACT

The veteran currently is shown to suffer from tinnitus that 
as likely as not is due to noise exposure while in service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002).

It appears in this case that the VA has met its duties under 
the VCAA, and the medical opinions and clinical records on 
file are sufficient to resolve the matter in the veteran's 
favor.  Given the favorable action taken hereinabove, 
discussion of VCAA is not required at this time.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The veteran's service records indicate that he is a combat 
veteran who worked with an 81 mm mortar.  Thus, the Board 
finds that the veteran was exposed to noise while in service.  

The veteran states he has had tinnitus for so long that he 
has adapted to it.   He does not recall the onset of the 
tinnitus.  His medical records indicate that he has a current 
diagnosis of tinnitus.  

A VA examiner in November 2004 found that, although there was 
a 50/50 probability that the veteran's hearing loss was a 
result of his military noise exposure, it was more difficult 
to draw that conclusion with respect to the veteran's 
tinnitus.  

The VA examiner went on to state that, since there was no 
documentation of any complaints of tinnitus until August 
2002, that it could be the result of other health care 
concerns such as medications.  He acknowledged that tinnitus 
could have a relationship to noise induced hearing loss, but 
concluded that since there is just a probability and not a 
direct correlation, it is not at least as likely not that the 
tinnitus is related to the veteran's noise exposure.  

Under the benefit of the doubt doctrine, a direct correlation 
between a disability and a veteran's service is not required.  
The Board notes that the VA examiner acknowledged that there 
was such a probability regarding the claimed tinnitus.  

Accordingly, given the nature of the veteran's service duties 
and his assertions, the Board finds that the evidence to be 
in relative equipoise in showing that the currently 
demonstrated tinnitus is due to disease or injury in service.  

By extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted.  



ORDER

Service connection for tinnitus is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


